t c summary opinion united_states tax_court celeste bonner and louis bonner jr petitioners v commissioner of internal revenue respondent docket no 839-01s filed date celeste bonner and louis bonner jr pro_se linda a neal for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 ' the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure in petitioners’ federal_income_tax subsequent section references are to the internal_revenue_code in effect for the year in issue - - the issues are whether petitioner louis bonner ur petitioner had unreported income of dollar_figure and whether petitioners are liable for the sec_6662 penalty petitioners resided in shreveport louisiana at the time they filed their petition the facts may be summarized as follows petitioners filed a joint federal_income_tax return for on which they reported wage income for petitioner celeste bonner of dollar_figure and interest_income of dollar_figure petitioner did not report any income from self- employment or wages petitioner is a cabinetmaker jerry brown is a contractor who does reconstruction of residential properties his wife linda brown operates a craft business that sells inter alia dowry chests mrs brown keeps the records for both endeavors which are operated as a single business for tax purposes under the browns’ name the browns issued a form 1099-misc miscellaneous income to petitioner in the amount of dollar_figure for services as a self-employed_individual petitioner contends that he received only dollar_figure in income from the browns in the issue is totally factual--viz did petitioner receive income of dollar_figure from the browns--and turns on whether we believe petitioner or the browns we believe the browns both mr and mrs brown testified that they used the services of petitioner to build cabinets and chests during - - mrs brown testified that petitioner was paid_by cash and by check mrs brown kept a payment ledger that indicates that the browns paid petitioner routinely during for his work the record contains seven checks that are appropriately shown on the ledger and were endorsed by petitioner the ledger also contains the initials lb by most of the entries made mrs brown testified that they were petitioner’s initials the formation of the letters lb on the ledger strongly resembles the formation of those letters on the canceled checks that were endorsed by petitioner in addition a written_agreement for independent contracting services dated date was executed by petitioner petitioner initially denied receiving any money from the browns when confronted with the canceled checks he reluctantly conceded that he had received those checks furthermore when petitioner was asked what he lived on during he was totally evasive stating that i’m not just helpless i do little ordinary things i’ve made a dollar bill sic those dollars here and there were not reported on petitioners’ tax_return in short we accept the browns’ and respondent’s version of the transactions between petitioner and the browns next we turn to the guestion of the penalty sec_6662 provides that if the section applies there is imposed a penalty in an amount equal to percent of the portion of the q4e- underpayment the penalty applies inter alia to any substantial_understatement_of_income_tax sec_6662 sec_6662 d a provides that there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of i percent of the tax required to be shown on the return for the taxable_year or ii dollar_figure the understatement here is the full amount of the deficiency or dollar_figure and exceeds dollar_figure accordingly petitioners are liable for the penalty under sec_6662 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent see sec_6662 petitioners reported that no tax was due on their return the amount of tax required to be shown on the return was dollar_figure the amount of the deficiency there were no rebates
